PER CURIAM.
This court can review the discretionary power of the surrogate’s court so far only as authorized by statute. The provisions of section 2481 of the Code of Civil Procedure do not provide for a review by this court of the order of the surrogate in such a case as the present. In re Tilden, 98 N. Y. 434; In re Hawley, 100 N. Y. 206, 3 N. E. 68; Matter of Hodgman’s Estate, 82 Hun, 419, 31 N. Y. Supp. 263. The power is wholly with the surrogate’s court. There does not appear to have been any abuse of discretion by the surrogate’s court in the denial of the motion, and a review of his order is not provided for by the statute.
The order should be affirmed.